13‐1259‐cv 
        Doe v. City of New York 
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
               At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 12th day of March, two thousand 
        fourteen. 
                                          
        PRESENT:  AMALYA L. KEARSE, 
                      RICHARD C. WESLEY  
                      CHRISTOPHER F. DRONEY, 
                                  Circuit Judges. 
        ______________________ 
         
        JANE DOE,  
         
                                  Plaintiff‐Appellant, 
         
                      ‐v.‐                                  No. 13‐1259‐cv 
         
        CITY OF NEW YORK, 
         
                                  Defendant‐Appellee, 
         
        POLICE OFFICER KENNETH 
        MORENO, individually and in his 
        official capacity, POLICE OFFICER 


                                                            1
 FRANKLIN MATA, individually 
 and in his official capacity, 
  
                            Defendants.            
 ______________________  
  
 FOR APPELLANT:             DANIEL E. KATZ, Rich, Intelisano & Katz, LLP, New 
                            York, NY. 
  
FOR APPELLEE:               JANET L. ZALEON (Kristin M. Helmers, Max McCann, 
                            on the brief), for Zachary W. Carter, Corporation Counsel 
                            of the City of New York, New York, NY.   
  
       Appeal from the United States District Court for the Southern District of 
 New York (Shira A. Scheindlin, Judge). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

       Jane Doe appeals from a March 4, 2013 Opinion and Order of the United 

States District Court for the Southern District of New York (Shira A. Scheindlin, 

Judge) dismissing Doe’s claims alleging municipal liability under 42 U.S.C. § 1983 

and alleging negligent hiring, retention, supervision, and training under New 

York law.1   For substantially the same reasons stated in the district court’s well‐

reasoned opinion, we affirm. 



1 Doe also brought a cause of action for respondeat superior under New York law, but 
presents no arguments in support of a challenge to the dismissal of that claim on 
appeal.  We thus consider any challenge to dismissal of that claim waived.  See generally 
Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998). 


                                            2
      We have considered all of Doe’s arguments and find them to be without 

merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         
 




                                            3